MEMORANDUM **
Jose Guadalupe Pinedo Teran petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider its order summarily dismissing his appeal from an immigration judge’s decision denying his application for cancellation of removal. To the extent we have jurisdiction, it is pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005), we dismiss in part and deny in part the petition for review.
We lack jurisdiction to review Pinedo Teran’s claim of ineffective assistance of counsel because he failed to raise the issue before the BIA. See Ontiveros-Lopez v. INS, 213 F.3d 1121, 1124 (9th Cir.2000).
The BIA did not abuse its discretion in denying Pinedo Teran’s motion to reconsider as untimely because it was filed more than two months after the BIA issued its final order of removal. See 8 C.F.R. § 1003.2(b)(2) (requiring that motions for reconsideration be filed within 30 days of the BIA’s final decision).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.